DETAILED ACTION
Claims 21-40 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/11/2021 and 08/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 21-28 and 31-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2, 10, 9, 1, 3+5, 7, 11, 8, 12+13, 19, 18, 12, 14+16, 16, 20, and 17 of U.S. Patent 10909652 in view U.S. PGPubs 2018/0102251 to Delacruz et al... This is a nonstatutory double patenting rejection.

Regarding claim 21:
17161941
US 10909652

a base die including an interconnect fabric; and 

one or more chiplets coupled with the base die and the interconnect fabric via an interconnect structure, the interconnect structure to enable electrical communication between the one or more chiplets and the interconnect fabric, wherein the one or more chiplets are interchangeable during assembly of the general-purpose graphics processor and include a first logic chiplet coupled with the base die and connected to the interconnect fabric via a first interconnect structure, the first interconnect structure is bonded to a first logic chiplet slot and the first logic chiplet includes functional units configured to perform general- purpose graphics processing operations; and










a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor, the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device.  


a base die including an interconnect fabric; and 
one or more chiplets coupled with the base die and the interconnect fabric via an interconnect structure, the interconnect structure to enable electrical communication between the one or more chiplets and the interconnect fabric, wherein the one or more chiplets are interchangeable during assembly of the general-purpose graphics processor, the one or more chiplets include a first logic chiplet coupled with the base die and connected to the interconnect fabric via a first interconnect structure, the first interconnect structure is bonded to a first logic chiplet slot, and the first logic chiplet includes functional units configured to 
wherein the first logic chiplet slot is configurable to accept a logic chiplet selected from a group including the first logic chiplet and a third logic chiplet that includes functional units configured to perform matrix acceleration operations.
2. The general-purpose graphics processor as in claim 1, wherein the one or more chiplets include a memory chiplet including memory cells associated with a memory device, the memory chiplet coupled to a first memory chiplet slot.







    PNG
    media_image1.png
    512
    400
    media_image1.png
    Greyscale

Delacruz et al. teach a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor (Fig 5, par 0071, par 0091, par 0118, “The active base die 108 can enable chiplets of various technologies to share 108 can allow external memory to be utilized as embedded memory with process sharing. In such a configuration, memory access does not need to proceed each time through a memory interface, such as the DBI bonds of the native interconnect 504 to attached chiplets 506 & 508 & 510 . . . n, but instead memory access can go straight through the active base die configuration”), the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device (Fig 4, par 0045-0068, “FIG. 4 shows various example configurations of microelectronic devices incorporating an active base die 108.  Some example configurations show results of die-to-die or die-to-wafer direct-bonding that creates native interconnects between a first die, such as a chiplet 206, and a second die, such as the active base die 108……. Example microelectronic device 430 includes chiplets 432 & 434 & 436 direct-bonded in a stack to an example active base die 108 of the same size or footprint as the chiplets 432 & 434 & 436.  This example configuration of a microelectronic device 430 using the active base die 108 to host one or more memory controllers, for example, may be useful in fabricating or emulating various types of high bandwidth memory modules, such as DDR4 SDRAM, DDRS SDRAM, high bandwidth memory (HBM), hybrid memory cube (HMC), and so forth”).		
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1+2 of the US 10909652 to include a first memory chiplet including cache memory cells for a cache memory of the 
Likewise instant dependent claims 22-28 are anticipated by dependent claims 10, 9, 1, 3+5, 7, 11, and 8 of the US 10909652, and is not patentably distinct from claims 10, 9, 1, 3+5, 7, 11, and 8 of the US 10909652.

Regarding claim 31:
17161941
US 10909652
31. (New) A data processing system comprising: 
a general-purpose graphics processor comprising a base die including an interconnect fabric and one or more chiplets coupled with the base die and the interconnect fabric via an interconnect structure, the interconnect structure to enable electrical communication between the one or more chiplets and the interconnect fabric, 
a memory coupled with the general-purpose graphics processor, wherein the memory includes a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor, the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory 


a general-purpose graphics processor comprising a base die including an interconnect fabric and one or more chiplets coupled with the base die and the interconnect fabric via an interconnect structure, the interconnect structure to enable electrical communication between the one or more 
a memory coupled with the general-purpose graphics processor.








Delacruz et al. teach wherein the memory includes a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor (Fig 5, par 0071, par 0091, par 0118, “The active base die 108 can enable chiplets of various technologies to share one or more common memories, whereas 108 can allow external memory to be utilized as embedded memory with process sharing. In such a configuration, memory access does not need to proceed each time through a memory interface, such as the DBI bonds of the native interconnect 504 to attached chiplets 506 & 508 & 510 . . . n, but instead memory access can go straight through the active base die configuration”), the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device (Fig 4, par 0045-0068, “FIG. 4 shows various example configurations of microelectronic devices incorporating an active base die 108.  Some example configurations show results of die-to-die or die-to-wafer direct-bonding that creates native interconnects between a first die, such as a chiplet 206, and a second die, such as the active base die 108……. Example microelectronic device 430 includes chiplets 432 & 434 & 436 direct-bonded in a stack to an example active base die 108 of the same size or footprint as the chiplets 432 & 434 & 436.  This example configuration of a microelectronic device 430 using the active base die 108 to host one or more memory controllers, for example, may be useful in fabricating or emulating various types of high bandwidth memory modules, such as DDR4 SDRAM, DDRS SDRAM, high bandwidth memory (HBM), hybrid memory cube (HMC), and so forth”).		
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1+2 of the US 10909652 to include wherein the memory includes a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor, the first memory 
Likewise instant dependent claims 32-38 are anticipated by dependent claims 19, 18, 12, 14+16, 16, 20, and 17 of the US 10909652, and is not patentably distinct from claims 19, 18, 12, 14+16, 16, 20, and 17 of the US 10909652.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-23, 25, 27-28, 31-33, 35, and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0057061 to Targowski et al. in view of U.S. PGPubs 2018/0102251 to Delacruz et al..

    PNG
    media_image2.png
    361
    416
    media_image2.png
    Greyscale

Regarding claim 21, Targowski et al. teach a general-purpose graphics processor comprising (Figs 11B-12, par 0140-0142, disclose a SOC system with processors): 
		a base die including an interconnect fabric (Fig 11B, par 0136-0138, disclose a based die has interconnect structure); and 
		one or more chiplets coupled with the base die and the interconnect fabric via an interconnect structure (Fig 11B, par 0136-0138, “The integrated circuit package assembly 1170 illustrates an implementation of one or more processor or accelerator devices as described herein.  The package assembly 1170 includes multiple units of hardware logic 1172, 1174 connected to a substrate 1180.  The logic 1172, 1174 may be implemented at least partly in configurable logic or fixed-functionality logic hardware, and can include one or more portions of any of the processor core(s), graphics processor(s), or other accelerator devices described herein.  Each unit of logic the interconnect structure to enable electrical communication between the one or more chiplets and the interconnect fabric (Fig 11B, par 0136, “The logic 1172, 1174 may be implemented at least partly in configurable logic or fixed-functionality logic hardware, and can include one or more portions of any of the processor core(s), graphics processor(s), or other accelerator devices described herein. Each unit of logic 1172, 1174 can be implemented within a semiconductor die and coupled with the substrate 1180 via an interconnect structure 1173. The interconnect structure 1173 may be configured to route electrical signals between the logic 1172, 1174 and the substrate 1180, and can include interconnects such as, but not limited to bumps or pillars”), wherein the one or more chiplets include a first logic chiplet coupled with the base die and connected to the interconnect fabric via a first interconnect structure (Fig 11B, par 0136, “The logic 1172, 1174 may be implemented at least partly in configurable logic or fixed-functionality logic hardware, and can include one or more portions of any of the processor core(s), graphics processor(s), or other accelerator devices described herein. Each unit of logic 1172, 1174 can be implemented within a semiconductor die and coupled with the substrate 1180 via an interconnect structure 1173. The interconnect structure 1173 may be configured to route electrical signals between the logic 1172, 1174 and the substrate 1180, and can include interconnects such as, but not limited to bumps or pillars”), the first interconnect structure is bonded to a first logic chiplet slot and the first logic chiplet includes functional units configured to perform general- purpose graphics processing operations (Fig 11B, par 0136, “The logic 1172, 1174 may be implemented at least partly ).
		But Targowski et al. keep silent for teaching wherein the one or more chiplets are interchangeable during assembly of the general-purpose graphics processor and a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor, the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device.

    PNG
    media_image1.png
    512
    400
    media_image1.png
    Greyscale


wherein the one or more chiplets are interchangeable during assembly of the general-purpose graphics processor (Fig 4, par 0045-0068, “FIG. 4 shows various example configurations of microelectronic devices incorporating an active base die 108.  Some example configurations show results of die-to-die or die-to-wafer direct-bonding that creates native interconnects between a first die, such as a chiplet 206, and a second die, such as the active base die 108……. Example microelectronic device 430 includes chiplets 432 & 434 & 436 direct-bonded in a stack to an example active base die 108 of the same size or footprint as the chiplets 432 & 434 & 436.  This example configuration of a microelectronic device 430 using the active base die 108 to host one or more memory controllers, for example, may be useful in fabricating or emulating various types of high bandwidth memory modules, such as DDR4 SDRAM, DDRS SDRAM, high bandwidth memory (HBM), hybrid memory cube (HMC), and so forth”) and include a first logic chiplet coupled with the base die and connected to the interconnect fabric via a first interconnect structure, the first interconnect structure is bonded to a first logic chiplet slot and the first logic chiplet includes functional units configured to perform general- purpose graphics processing operations (Figs 1-2, and 4-5, abstract, par 006-008, par 0031- 0033, par 0045, par 0069-0072, par 0079; par 0081-0084, par 0094, par 0117-0118, “The active base die 108 uses chiplets 506 & 508 & 510 .  . . n and communicatively connects them together”; par 0094, “the example native interconnection using an active base die 108 directly couples with native core-side interconnects 504, which are already natively present on the chiplet 506”; “The active base die receives native core-side signals from multiple diverse chiplets, and enables 108 can enable chiplets of various technologies to share one or more common memories, whereas conventionally each processor has its own dedicated coupled memory. The active base die 108 can allow external memory to be utilized as embedded memory with process sharing. In such a configuration, memory access does not need to proceed each time through a memory interface, such as the DBI bonds of the native interconnect 504 to attached chiplets 506 & 508 & 510 . . . n, but instead memory access can go straight through the active base die configuration”), and 
the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device (Fig 4, par 0045-0068, “FIG. 4 shows various example configurations of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Targowski et al. to include wherein the one or more chiplets are interchangeable during assembly of the general-purpose graphics processor and a first memory chiplet including cache memory cells for a cache memory of the general-purpose graphics processor, the first memory chiplet bonded to a first memory chiplet slot, wherein the first memory chiplet slot is configured to accept the first memory chiplet or a second memory chiplet that includes memory cells associated with a memory device as taught by Delacruz et al. to stack chiplets with same size and footprint to allow user to configure these chiplets for various type high bandwidth memory modules to build a minimal routing blockages to improve signal quality and timing. 

		Regarding claim 22, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 21, and further teach wherein the first memory chiplet and the second memory chiplet each include a first layer including memory cells and second layer including I/O circuits associated with an interconnect bridge between the memory chiplet and a logic chiplet (Targowski et al.: Fig 11b, par 0136-0138; Delacruz et al.: Fig 4 and 8, par 0003, par 0037, par 0045-0069, par 0101, “Example microelectronic device 430 includes chiplets 432 & 434 & 436 direct-bonded in a stack to an example active base die 108 of the same size or footprint as the chiplets 432 & 434 & 436. This example configuration of a microelectronic device 430 using the active base die 108 to host one or more memory controllers, for example, may be useful in fabricating or emulating various types of high bandwidth memory modules, such as DDR4 SDRAM, DDRS SDRAM, high bandwidth memory (HBM), hybrid memory cube (HMC), and so forth”; “FIG. 8 shows an example microelectronics package 800 with active base die 108 and multiple voltage regulators 802 & 804 & 806 and 808 & 810. In this implementation, a single voltage regulator is placed in the active base die 108 near the I/O interface of each chiplet 506 & 508 & 510, and 706 & 708. This one-per-die scheme ensures that each chiplet 506 & 508 & 510 & 706 & 708 has its needed voltage level, and the scheme can improve power integrity”).

		Regarding claim 23, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 21, and further teach wherein each logic chiplet of the one or more chiplets includes a first layer including functional units and second layer including a fabric interconnect node (Targowski et al.: Fig 11b, par 0136-0138; Delacruz et al.: Figs 430 includes chiplets 432 & 434 & 436 direct-bonded in a stack to an example active base die 108 of the same size or footprint as the chiplets 432 & 434 & 436. This example configuration of a microelectronic device 430 using the active base die 108 to host one or more memory controllers, for example, may be useful in fabricating or emulating various types of high bandwidth memory modules, such as DDR4 SDRAM, DDRS SDRAM, high bandwidth memory (HBM), hybrid memory cube (HMC), and so forth”; “FIG. 5 shows an example active base die 108 as included within an example microelectronic device 502, such as an integrated circuit package 502. In an implementation, the native conductors 504 of dies, such as example chiplets 506 & 508 & 510 . . . n, connect directly to the active base die 108 instead of connecting to conventional components, such as industry standard interfaces 112, conventional interconnect layers, or passive interposers that conventionally connect chiplets and dies into a package. The native conductors 504 can be the native interconnects, contacts, wires, lines, or pads that are in core-side electrical contact with the IP core, and thus communicatively coupled with the native signals of a given chiplet 506. Some native conductors 504 of a chiplet 506 may be made accessible by the manufacturer, that is, the chiplet 506 may be manufactured especially for the given active base die 108”).


    PNG
    media_image2.png
    361
    416
    media_image2.png
    Greyscale


		Regarding claim 25, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 21, and further teach wherein the one or more chiplets include a second logic chiplet, the second logic chiplet is coupled with the base die and connected to the interconnect fabric via a second interconnect structure, and the second interconnect structure is bonded to a second logic chiplet slot (Targowski et al.: Fig 11b, par 0136-0138; Delacruz et al.: Figs 12 and 4-5, par 0034, par 0037, par 0069).

		Regarding claim 27, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 21, and further teach wherein the base die is a first base die and the first base die couples with a second base die via an interconnect bridge (Targowski et al.: Fig 11b, par 0136-0138, “the units of logic 1172, 1174 are electrically coupled with a bridge 1182 that is configured to route electrical signals between the logic 1172, 1174.  The bridge 1182 may be a dense interconnect structure that provides a route for 

    PNG
    media_image3.png
    361
    405
    media_image3.png
    Greyscale


Regarding claim 28, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 21, and Delacruz et al. further teach wherein each chiplet of the one or more chiplets is independently power gated (Figs 7-8, par 0100-0103, “FIG. 8 shows an example microelectronics package 800 with active base die 108 and multiple voltage 802 & 804 & 806 and 808 & 810. In this implementation, a single voltage regulator is placed in the active base die 108 near the I/O interface of each chiplet 506 & 508 & 510, and 706 & 708. This one-per-die scheme ensures that each chiplet 506 & 508 & 510 & 706 & 708 has its needed voltage level, and the scheme can improve power integrity. Since the voltage regulators 802 & 804 & 806 & 808 & 810 are closer to their respective dies, there are less parasitics and thus fewer IR drops and droops …. the example active base die 108 can accommodate chiplets 506 & 508 & 510 at the various different operating voltages of diverse semiconductor manufacturing technologies, either by providing one-on-one voltage regulators for various chiplets, or by having different voltage domains for sets of chiplets aboard the active base die 108”).

Regarding claim 31, Targowski et al. teach a data processing system comprising (Fig 12, par 0140-0141, “Exemplary integrated circuit 1200 includes one or more application processor(s) 1205 (e.g., CPUs), at least one graphics processor 1210, and may additionally include an image processor 1215 and/or a video processor 1220, any of which may be a modular IP core from the same or multiple different design facilities. Integrated circuit 1200 includes peripheral or bus logic including a USB controller 1225, UART controller 1230, an SPI/SDIO controller 1235, and an I.sup.2S/I.sup.2C controller 1240. Additionally, the integrated circuit can include a display device 1245 coupled to one or more of a high-definition multimedia interface (HDMI) controller 1250 and a mobile industry processor interface (MIPI) display interface 1255. Storage may be provided by a flash memory subsystem 1260 including 1265 for access to SDRAM or SRAM memory devices. Some integrated circuits additionally include an embedded security engine 1270”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Regarding claims 32-33, 35, 37-38, Targowski et al. as modified by Delacruz et al. teach all the limitation of claim 31, the claims 32-33, 35, 37-38 are similar in scope to claims 22-23, 25, 27-28 and are rejected under the same rational.

Allowable Subject Matter
Claims 24, 26, 29-30, 34, 36, 39-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 (non-statutory double patenting), and in independent form including all of the limitations of the base claim and any intervening claims set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 24 and 34, including "wherein the first logic chiplet slot is configured to accept the first logic chiplet or a third logic chiplet that includes functional units configured to perform matrix acceleration operations".
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 26 and 36, including "wherein the second logic chiplet slot is configured to accept the .
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 29 and 39, including "further comprising circuitry to: determine a set of chiplets associated with a workload received by the general-purpose graphics processor; power up chiplets to be used to process the workload; and process the workload using powered chiplets".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616